DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eugene Jay Rosenthal (Registration No. 36,658) on January 26, 2022.
The application has been amended as follows: Please replace claims 1, 9 and 10 as follows:

1. (Currently Amended) A method for partitioning data based on authorization rules, comprising: 
initiating a plurality of data nodes, each data node including a dataset generated based on a shared data model, wherein each of the plurality of data nodes corresponds to at least one authorization rule, wherein each authorization rule authorizes at least one user identifier to access a respective data node of the plurality of data nodes; and 
prior to receiving a user request for data, initially configuring an extract, transform, and load (ETL) application service to extract data from a data source and to load data from the data 

9. (Currently Amended) A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, the process comprising:
initiating a plurality of data nodes, each data node including a dataset generated based on a shared data model, wherein each of the plurality of data nodes corresponds to at least one authorization rule, wherein each authorization rule authorizes at least one user identifier to access a respective data node of the plurality of data nodes; and 
prior to receiving a user request for data, initially configuring an extract, transform, and load (ETL) application service to extract data from a data source and to load data from the data source to the dataset stored on a first data node of the plurality of data nodes when the at least one first authorization rule authorizes a requesting user to access the first data node.  

10. (Currently Amended) A system for partitioning data based on authorization rules, comprising: 
a processing circuitry; and 
a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: 
initiate a plurality of data nodes, each data node including a dataset generated based on a shared data model, wherein each of the plurality of data nodes corresponds to at least one authorization rule, wherein each authorization rule authorizes at least one user identifier to access a respective data node of the plurality of data nodes; and 
prior to receiving a user request for data, initially configure an extract, transform, and load (ETL) application service to extract data from a data source and to load data from the data source to the dataset stored on a first data node of the plurality of data nodes when the at least one first authorization rule authorizes a requesting user to access the first data node.

Allowable Subject Matter
Claims 1-17 are allowed.
Applicant’s arguments, see pages 6-8, filed November 5, 2021, with respect to the prior art failing to disclose initiation of the nodes, along with the claimed invention requiring partitioning at the ETL stage rather than the query stage have been fully considered and are persuasive. In order for the ensure the latter feature is clearly defined the claim language, Examiner requested the Examiner Amended that is included herein. As a result the claims are allowed. 
The dependent claims are considered allowable for at least the same reasons as the independent claims.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165